     Case 1:19-cv-00052-C Document 16 Filed 05/11/20                           Page 1 of 4 PageID 76



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    ABILENE DIVISION

ROBERT DUVALL,                                           $
Institutional ID No. 2209753                             $
SID No. 3483424                                          $
Prev. TDCJ Nos. 448720, 887227, 178849                   $
                                                         $
                                          Plaintiff.     $
                                                         $
                                                         $    CIVIL ACTION NO. I :19-CV-00052-C
                                                         $
TEXAS DEPARTMENT OF CRIMINAL                             $
JUSTICE, et a/.,                                         $
                                                         $
                                      Defendants.        $


                                                     ORDER

          Plaintiff, proceeding pro se, filed   a   civil rights complaint on March 30, 2019,r and

requested leave to proceed in forma pauper rs          (IFP). The Court granted Plaintiff leave to proceed

IFp and transferred the case to the docket ofthe United States Magistrate Judge for screening

pursuant to 28 U.S.C. $$ 1915 and 1915A. As explained below, the Court now accepts the

Magistrate Judge's recommendation that this case be dismissed pursuant to the three-strikes

provision of $ 1915.

          plaintiff filed this lawsuit against the Texas Department of Criminal Justice (TDCJ) and

various TDCJ officials, complaining that while he was incarcerated in the Middleton unit, he

                                                                                      had
was exposed to raw sewage and methane gas. He indicated on his form complaint that he

not filed any other lawsuit in state or federal court relating to his imprisonment. He also




I    Cooper v. Broolqhire,'10 F.3d 377 ,379 (slh Cn. 1995) (finding that prisoner's pro se complaint alleging a
    see
5 toSi u"iion *orld be deemed,,filed" as ofthe date he deposited
                                                                 it in the prison mail system, not as ofthe date it
was received by the district court clerk).
      Case 1:19-cv-00052-C Document 16 Filed 05/11/20                          Page 2 of 4 PageID 77



indicated that he had never been sanctioned, and that it was "unknown" whether any court had

wamed him of the possibility of sanctions.

          Soon thereafter,   Plaintiffhled another civil rights   case in the Lubbock       Division ofthis

Court.2 At that time, the Court discovered that Plaintiff had accumulated three "strikes"-that is,

at least three prior lawsuits he filed while incarcerated had been dismissed with prejudice as

frivolous or for failure to state a claim. Thus, Plaintiff is baned from proceeding IFP in a civil

action unless he demonstrates that he is under imminent danger of serious physical injury.

Plaintiff   s subsequent Lubbock-Division case was dismissed pursuant to the               tkee-strikes

provision of Section 1915. Plaintiffthen filed a motion in this case for relief from the sanctions,

arguing that his allegations are serious this time and that his sanctions from years ago should not

"survive [the] statute of limitations."

            The United states Magistrate Judge entered a Report and Recommendation on April 15,

2020, outlining Plaintiff s litigation history, noting his inaccurate responses on the complaint

form, and recommending that the instant complaint be dismissed without prejudice pursuant to

section 1915(g), unless Plaintiffpaid the balance of his filing fee within the l4-day objection

period. Plaintiff objected generally to the Magistrate Judge's Report and Recommendation, and

he requested a S-month extension to pay the balance          ofthe filing fee. Plaintiffcontends that he

never received notice of the prior sanctions and strikes before he filed this case. But the Court

takes   judicial notice of the dismissal order entered in Civil Action No.4:12'CY-346 out of the

Fort Worth Division of this District on June 6,2012. In that Order, Judge McBryde noted that

Plaintiff Robert Duvall had acquired three strikes under 28 U.S.C. 1915(g) and is therefore




2
    See Duvqll v. Texas Department of Crimindl Justice,No. 5:19-CV-129 (N.D.   Tex, Jul. 9' 2019)'

                                                        2
    Case 1:19-cv-00052-C Document 16 Filed 05/11/20                            Page 3 of 4 PageID 78



barred from proceeding IFP unless he meets the imminent danger exception. That order was

mailed to Plaintiff at his address of record. Plaintiff did not appeal the dismissal.

        The undersigned Senior United States District Judge has conducted an independent de

novo review of the relevant portions ofthe record in this case and has examined the findings,

conclusions, and recommendations ofthe Magistrate Judge. Plaintiffs objections are

OVERRULED and his request for             a 5-month extension is      DENIED.

        The Court ACCEPTS the findings, conclusions, and recommendation of the United

States Magistrate Judge,     with the following modification. The Magistrate Judge recommended

that the Plaintiffbe required to pay the full filing fee that was assessed against him in the PLRA

Filing Fee Order issued by the Court on May 5, 2019 (Doc. 8). Instead, the Court finds that the

PLRA Filing Fee Order-granting Plaintiff permission to proceed IFP-should be VACATED,

and the Texas Department of Criminal Justice shoutd discontinue withholding payments from

Plaintiffs trust account    as   ofthe date of this Order. Plaintiffs request to proceed IFP is

DENIED. Plaintiff       has not paid the   full filing fee of $400.00;3 therefore, his complaint will be

dismissed.

         IT IS THEREFOR-E ORDERED that PlaintifPs complaint and all claims alleged therein

are DISMISSED without prejudice pursuant to the three-strikes provision of $ 1915.                     Plaintiff

may file a motion to reopen this case only with full payment of the remaining balance of his

filing fee, $293.00, within 30 days from the date ofthis Order.

         Plaintiff is advised that if he appeals this order, he will be required to pay the appeal fee

of $505.00 pursuant to the PLRA. Plaintiff will not be granted leave to proceed IFP on appeal.




3
  See District Court Miscellaneous Fee Schedule. Ifa prisoner-plaintiff has not been granted leave to proceed    ir?

forma pauperis,he must pay the 5350 fee plus a $50 administrative fee, resulting in a total filing fee of$400.
                                                          3
    Case 1:19-cv-00052-C Document 16 Filed 05/11/20                   Page 4 of 4 PageID 79



       The Clerk shall mail a copy of this order to the inmate accounting office or other persons

or entity with responsibility for assessing, collecting, and remitting to the Court the interim filing

fee payments on behalf of inmates, as designated by the facility in which    Plaintiffis confined.

       Judgment shall be entered accordingly.

        SO ORDERED.

        oatedvtay    il   ,zozo.
                                                                 ,r44 I             n
                                               S        R.          GS
                                                   nior Uni   States District   J




                                                    4
